Rosenberry, C. J.
This case is ruled by Felix v. Soderberg (1932), 207 Wis. 76, 240 N. W. 836. The defendant was negligent in that he did, as the court found, violate the provisions of the statute regarding the parking of cars. That the defendant’s negligence contributed to the damage to plaintiff’s car seems to be too plain for argument. The finding of the trial court that Palmer, the driver of plaintiff’s car, was negligent because he attempted to pass the defendant’s truck near the crest of the hill is not significant because under the circumstances of this case there was no causal relation between that negligence and the injuries sustained by plaintiff’s car. Conceding, as the court found, that Palmer was negligent because he did not exercise ordinary care in passing the defendant’s truck.parked as it was in violation of the statute, it is considered that such negligence was a contributing, not an intervening, cause. It was the usual case of two causal factors operating to produce a single injury. Judgment should have gone for the plaintiff.
By the Court. — Judgment appealed from is reversed, and the cause remanded with directions to the trial court to enter judgment for the plaintiff in the sum of two hundred dollars, the amount of plaintiff’s damage as found by the court.